Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s preliminary amendment dated on December 20, 2021. Claim 1 has been cancelled. Claims 2-19 have been added and are pending. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding Claim 12, on line 1, change “The wherein receiving the data..” to --The method of claim 8 wherein receiving the data--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 and 13-19 allowed.
Regarding Claims 1-7, the cited prior art of record does not teach or fairly suggest a wearable device control apparatus wherein, along with the other claimed features, receive, via the input device, data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control 
Regarding Claims 8-10 and 13, the cited prior art of record does not teach or fairly suggest a method to control an electrical load device using a wearable device wherein, along with the other claimed steps, receiving, by the wearable device control circuitry via an operatively coupled input device, a user input that includes data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control device parameter coarse adjustments: generating, by the wearable device control circuitry, a command signal that includes information representative of the selected load control device parameter coarse adjustment; and causing a communication of the generated command signal to the network device via the wireless communications interface circuitry, as recited in claim 8.
Regarding Claims 14-19, the cited prior art of record does not teach or fairly suggest a non-transitory, machine-readable, storage device that includes instructions that, when executed by a wearable device control circuitry wherein, along with the other claimed steps, receive, , via an operatively coupled input device, a user input that includes data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control device parameter coarse adjustments: generate a command signal that includes information representative of the selected load control device parameter coarse adjustment; and cause communicatively coupled wireless communications interface circuitry to communicate the generated command signal to the network device, as recited in claim 14.

Prior art Breuer et al. (Pub. No.: US 2015/0282282) discloses a wearable device controlling a load control device and a network device also controlling the load control device.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objection recited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896